Freedman, P. J.
The facts in this case are substantially undisputed.
On the 26th day of April, 1897, the defendant made and delivered his check, payable to one Kornreich, for the sum of fifty dollars. Within two or three days thereafter Kornreich notified the defendant that payment upon the check had been refused by the bank upon which it had been drawn, and thereupon the defendant paid Kornreich the amount of the check in cash. Kornreich, having no bank account, had deposited the check with Tannenbaum & Company, and the defendant did not obtain the return of the check. Subsequently Kornreich delivered the check to these plaintiffs in payment of some merchandise purchased of them by him some two months prior thereto. The exact time of the delivery of the check to the plaintiffs does not appear, but one of the plaintiffs testified that he did not receive it in the month of April. Consequently we may assume that it was several days past due when the plaintiffs received it and they, having taken it for a precedent debt, parted with no value. The check showed by the indorsements that it had passed through a bank and it had written upon its face the letters “ H. G.” at the time plaintiffs gave Kornreich credit for it upon his account with them.
Erom all the facts and circumstances disclosed by the testimony, it conclusively appears that the plaintiffs cannot be considered bona -fide purchasers in good faith and for value, but must be deemed to have taken the check subject to the equities existing between the drawer and the payee; and, it being undisputed that the drawer had paid the check, the judgment in favor of the plaintiffs must be reversed.
McAdam and Gildersleeve, JJ., concur.
Judgment reversed, and new trial ordered, with costs to appellant to abide event.